

115 HR 5406 IH: Intelligence Budget Transparency Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5406IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Welch (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend section 1105 of title 31, United States Code, to require that the annual budget submissions of the Presidents include the total dollar amount requested for intelligence or intelligence related activities of each element of the Government engaged in such activities. 
1.Short titleThis Act may be cited as the Intelligence Budget Transparency Act of 2018. 2.Funding for intelligence activities of each element of the GovernmentSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(40) 
(A)the total dollar amount proposed in the budget for intelligence or intelligence related activities of each element of the Government engaged in such activities in the fiscal year for which the budget is submitted and the estimated appropriation required for each of the ensuing four fiscal years; and (B)as used in subparagraph (A), the term element of the Government refers to each element of the intelligence community as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).. 
